 

Case 1:19-cv-07777-GBD Document 165 Filed 03/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAKE THE ROAD NEW YORK et al.,
Plaintiffs,
-against-
ORDER
KEN CUCCINELL] et al.,

Defendants. : 19 Civ. 79984GBD)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, et al.,
Plaintiffs,

-against- : ORDER
19 Civ 7777 (GBD)
UNITED STATES DEPARTMENT OF
HOMELAND SECURITIES, et al.,
Defendants.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, et al.,
Plaintiffs,

-against- : ORDER
19 Civ. 11633 (GBD)
MICHAEL POMPEO, IN HIS OFFICIAL
CAPACITY AS SECRETARY OF STATE, et al.,
Defendants.

GEORGE B. DANIELS, United States District Judge:

The oral argument scheduled for March 17, 2020 is adjourned to May 5, 2020 at 10:00 a.m.

Dated: New York, New York
March 16, 2020

SQ ORDERED,

sia, B, Daw
a

EO B. DANIELS,
niteéAtates District Judge

   

 
